878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James J. LICHTENFELS, Plaintiff-Appellant,v.Verne ORR, Secretary of the Air Force and the United Statesof America, Defendants-Appellees.
No. 88-1225.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
James J. Lichtenfels (Lichtenfels) appeals from a judgment of the United States District Court for the Southern District of Ohio dismissing his complaint with prejudice.  We affirm.

OPINION

2
The doctrine of law of the case requires acceptance in this case of the transfer by the United States Court of Appeals for the Sixth Circuit.    Christiansen v. Colt Indus. Operating Corp., 108 S.Ct. 2166, 2179 (1988).  Lichtenfel's claim is barred by the statute of limitations because he failed to assert it within six years of his separation.    Hurick v. Lehman, 782 F.2d 984, 986 (Fed.Cir.1986).  Administrative review does not revive Lichtenfel's claim, nor does it create a new basis for challenging the separation.    Soriano v. United States, 352 U.S. 270, 275 (1957).